

115 HR 5721 IH: Village of Santa Clara Conveyance Act of 2018
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5721IN THE HOUSE OF REPRESENTATIVESMay 9, 2018Mr. Pearce introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of Agriculture to transfer certain National Forest System land in the State
			 of New Mexico.
	
 1.Short titleThis Act may be cited as the Village of Santa Clara Conveyance Act of 2018. 2.DefinitionsIn this Act:
 (1)MapThe term map means the map entitled Village of Santa Clara Conveyance Act 2018 and dated February 21, 2018. (2)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.
			3.Conveyance of land and improvements to the village of Santa Clara, New Mexico
 (a)Conveyance requiredSubject to the provisions of this Act, if the Village of Santa Clara, New Mexico, submits to the Secretary a written request for conveyance, the Secretary shall convey to the Village of Santa Clara all right, title, and interest of the United States in and to approximately 1,520 acres of National Forest System land, as generally depicted on the map.
			(b)Map
 (1)Availability of mapThe map shall be kept on file and available for public inspection in the appropriate office of the Forest Service.
 (2)Correction of errorsThe Secretary may correct minor errors in the map. (c)Consideration (1)In generalAs consideration for the conveyance of land under subsection (a), the Village of Santa Clara shall pay to the Secretary an amount equal to the market value of the land, as determined by the appraisal under subsection (g).
 (2)InstallmentsThe amount described in paragraph (1) may be paid in periodic installments to the Secretary. (3)Parcel conveyancesUpon receipt of an installment pursuant to paragraph (2), the Secretary shall convey to the Village of Santa Clara all right, title, and interest of the United States in and to a parcel of the land described subsection (a) that is equal in value to such installment and identified by the Village of Santa Clara at the time such installment is paid.
 (d)Terms and conditionsThe conveyance under subsection (a) shall be— (1)subject to valid existing rights;
 (2)made by quitclaim deed; (3)subject to the reservation by the Secretary of an access easement over and across Fort Bayard Road; and
 (4)subject to any other terms and conditions as the Secretary considers appropriate to protect the interests of the United States.
 (e)Costs of conveyanceAs a condition for the conveyance under subsection (a) and in addition to the consideration paid under subsection (c), the Village of Santa Clara shall pay for all costs associated with the conveyance, including for—
 (1)the land survey under subsection (f); (2)any environmental analysis and resource surveys determined necessary by Federal law; and
 (3)the appraisal under subsection (g). (f)SurveyThe actual acreage and legal description of the National Forest System land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary; notwithstanding section 7 of title 43, United States Code, the Secretary is authorized to perform and approve any required cadastral surveys.
 (g)AppraisalThe Secretary shall complete an appraisal of the land to be conveyed under subsection (a) in accordance with—
 (1)the Uniform Appraisal Standards for Federal Land Acquisitions; and (2)the Uniform Standards of Professional Appraisal Practice.
 (h)Deposit and use of proceedsAll funds received under subsection (c) shall be deposited into the account for, and treated as, excess funds under section 604(e) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(e)).
			